Plaintiff was granted a delayed appeal from the department of labor and industry. He claims he was injured on August 16, 1934, while in the employ of defendant American Radiator Company. On August 24, 1934, defendant made a report to the department of labor and industry of a compensable accident which shows plaintiff, a laborer in defendant's foundry, was injured at 10:30 a. m., August 16, 1934, and that his average weekly wages were $21.60. Plaintiff filed a notice and application for adjustment of claim and defendants denied the material allegations of such application, particularly that plaintiff suffered any accident or any disability.
The matter was brought on for hearing before a deputy commissioner and he made an award denying plaintiff compensation. Appeal was taken from the award of the deputy commissioner to the department and it concurred in the findings of the deputy commissioner.
The law places the determination of all disputed questions of fact with the department of labor and industry. It is for that department to ascertain and *Page 151 
determine the truth. Its determination of disputed questions of fact is final and not subject to review by this court.*
The award of the department is affirmed.
NORTH, C.J., and FEAD, WIEST, BUTZEL, BUSHNELL, EDWARD M. SHARPE, and TOY, JJ., concurred.
* See 2 Comp. Laws 1929, § 8451. — REPORTER.